DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               CODY BRUCE,
                                 Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

               Nos. 4D16-3319, 4D16-3321 & 4D16-3343

                           [October 26, 2017]

   Consolidated appeal from the Circuit Court for the Seventeenth Judicial
Circuit, Broward County; Dennis D. Bailey, Judge; L.T. Case Nos.
15005003 CF10A, 15005322 CF10A and 15012980 CF10A.

   Carey Haughwout, Public Defender, and Stacey Kime, Assistant Public
Defender, West Palm Beach, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Georgina
Jiminez-Orosa, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

WARNER, GROSS and TAYLOR, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.